Citation Nr: 1217783	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-19 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for the service-connected asthma, rated as 30 percent prior to April 22, 2011, and 60 percent since April 22, 2011. 


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel











INTRODUCTION

The Veteran had active military service from September 1985 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In pertinent part of October 2008 decision, the RO granted the Veteran service connection for asthma with a 30 percent disability rating effective May 1, 2008, the day after the Veteran's separation from service. 

In February 2011 the Board remanded the issue of entitlement a higher initial rating in excess of 30 percent for further development, specifically a VA examination.  The Veteran was afforded a VA examination in April 2011; as the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

During the pendency of the appeal, a March 2012 rating decision granted the Veteran a higher initial rating of 60 percent for asthma effective April 22, 2011, the date of the Veteran's VA examination.  Inasmuch higher ratings are  available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the claim on appeal involves a request for higher initial rating following the grant of service connection, the Board has characterized that issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from a claim for an increased rating for disability already service-connected).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  Since the date of claim, May 1, 2008, the Veteran's asthma has been manifested by intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

3.  At no point during the pendency of the appeal has the Veteran's asthma been manifested by FEV-1 less than 40-percent of the predicted value, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications


CONCLUSION OF LAW

Since May 1, 2008, the criteria for an evaluation of 60 percent, but not higher, for asthma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.1, 4.3, 4.97, Diagnostic Code 6602 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondences in February 2008 and March 2011.  The Board is aware that the February 2008 letter concerned the Veteran's initial service connection claim, not the higher initial rating claim.  However, the current appeal arose upon the grant of service connection in October 2008.  The question of whether a further VCAA letter for such a  "downstream" issue is required was addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent opinion, the General Counsel held that, in such circumstances, a Statement of the Case was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  Here, the requirement of a Statement of the Case was met in May 2009 and the subsequent March 2011 letter.  These letters detailed the elements of an initial rating claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the September 2008 Statement of the Case (SOC).  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this was expressly done in the December 2009 letter.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in March 2008 and April 2011.  The Board finds that these examinations are adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claims herein decided that has not been obtained.  The Veteran waived his right to a hearing before the RO/Board.   

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims on appeal.


II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

The October 2008 rating decision granted the Veteran service connection and an initial 30 percent disability rating for asthma under 38 C.F.R. § 4.97 Diagnostic Code 6602.  During the pendency of the appeal, the Veteran was granted an initial rating of 60 percent effective April 22, 2011.  

Diagnostic Code 6602 provides ratings for bronchial asthma.  Forced Expiratory Volume in one second (FEV-1) of 71- to 80- percent of the predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent of the predicted value, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent of the predicted value, or; FEV- 1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, is rated 60 percent disabling.  FEV-1 less than 40-percent of the predicted value, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, is rated 100 percent disabling. 

In order to warrant an initial rating of 60 percent from the date of the Veteran's claim there needs to be evidence that his asthma is manifested by FEV-1 of 40- to 55-percent of the predicted value, or; FEV- 1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

At the Veteran's March 2008 VA examination it was noted that the Veteran was on Zyrtec as needed, an Albuterol inhaler as needed, Flovent as needed, and Singulair daily.  It was noted that he only had symptoms during exercise and that his symptoms included intermittent wheezing and cough with a slight amount of mucus that is cleared by the Albuterol.  It was noted that he was hospitalized once in 2002 and treated with a nebulizer treatment and he had no other incapacitating episodes.  The Veteran's PFTs were FEV1 2.81 and FEV1/FVC 76 percent.  It was noted in a February 2009 private medical that he was prescribed Symbicort.

In April 2011 the Veteran was afforded a VA examination and it was noted that since onset his asthma has been intermittent with remissions.  It was noted that he was intermittently on an inhaled bronchodilator and a daily oral bronchodilator; he was not on any oral or paraternal steroids.  The Veteran reported that his asthma was worse with travel and it was worse when he was on travel in the United Kingdom or home in North Dakota.  The Veteran had no history of hypertension, syncope, angina, or fatigue but he did have a positive history of dizziness and moderate dyspnea on exertion.  He also had a positive history of a non-productive cough, a productive cough, wheezing, night sweats, and asthma.  The Veteran's non-productive cough was intermittent, less than daily, and the wheezing was daily.  He was seen several times per year for clinical visits for his exacerbations and his attacks were three or more per week; he also reported seeking emergency room treatment for his asthma one to two times a year.  It was noted that the Veteran was unable to walk or run for prolonged period of time and unable to aerobically exercise for prolonged periods of time.  

The VA examiner specifically stated that the Veteran was on the corticosteroid Fluticasone to decreased inflammation in the lungs, the bronchodilator Albuterol for acute asthma attacks or shortness of breath as needed, a daily oral medication of Singulair that is approved for allergies and asthma, and the daily allergy medication of Certrazine.  The findings from the Veteran's PFTs was FVC 78 percent predicted value pre-bronch, FVC 79 percent predicted value post-bronch, FEV1 80 percent predicted value pre-bronch, 88 percent predicted value post-bronch, and FEV1/FVC ration was 103 percent predicted value pre-bronch and 110 percent predicted value post-bronch.  The VA examiner concluded that based on medication review, PFT review, and discussion that the Veteran's asthma was manifested by intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

In addition, the Veteran's wife stated that the Veteran struggles to breathe in the middle of the night and she has to wake him to regulate his breathing with his Albuterol inhaler.  In addition, they learned that they have to carry his inhaler every time they leave the house after they went on vacation about 45 minutes away and they had to rush home after he struggled to breathe.  

The Board finds that the Veteran's asthma warrants a 60 percent disability rating since the date of his claim, May 1, 2008, but not higher.  In order, to warrant an initial rating of 60 percent the Veteran's asthma must be manifested by FEV-1 of 40- to 55-percent of the predicted value, or; FEV- 1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  As noted above, the Veteran's FEV-1was noted to be 78 percent and FEV1/FVC ratio was 103 percent in April 2011 and 76 percent in March 2008; thus, a higher initial rating is not warranted on that basis.  In addition, the Veteran's asthma was noted to require only several visits a year and not at least monthly visits.  However, the Board finds that a higher rating is warranted based upon intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  The April 2011 VA examiner specifically noted this.  In addition, the VA examiner did not give a date of onset thus, the Board finds that by granting the Veteran the benefit of the doubt an initial rating of 60 percent is warranted since the date of the Veteran's claim.  

The Board finds that an even higher rating (of 100 percent) is not warranted since there is no evidence of FEV-1/FVC less than 40 percent since it was 103 percent in April 2011 and 76 percent in March 2008.  Moreover, there was no evidence of more than one attack per week with episodes of respiratory failure or that he required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications; the April 2011 VA examiner specifically addressed this and stated that it was intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's asthma is contemplated by the rating criteria.  At the March 2008 VA examination the Veteran was not working; however, that examination was only a month and a half after his retirement from the military and it was noted that none of his service-connected claims affected his ability to do his job while in the military.  At the April 2011 VA examination the VA examiner stated that the Veteran was currently working full time and that he had increased absenteeism, decreased mobility, and was unable to walk or run for prolonged period.  However, it was noted that he only missed less than one week of work in the past 12 months.  It was also noted that he sought emergency room treatment one to two times a year.  The Board finds that though the Veteran is hospitalized once or twice a year and has some absenteeism, it is all taken into consideration in the grant of his 60 percent disability rating.  Thus, the rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

In sum, the Board finds that a higher rating of 60 percent but not higher is warranted since the date of claim, May 1, 2008.  This increased rating is warranted since the Veteran's asthma is manifested by intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  An even higher rating of 100 percent is not warranted since there is no evidence of FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Thus, an initial rating of 60 percent is warranted effective May 1, 2008. 


[Continued on following page.]
ORDER

Since May 1, 2008, an initial rating for asthma of 60 percent, but not higher, is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

A rating in excess of 60 percent for asthma is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


